McMahan, J.
— Appellee being a contractor and. desirous of submitting a proposal and bid for the construction of a certain highway, the improvement of which had been ordered by the board of commissioners of Marion county, applied to the Lion Bonding and Surety Company of which appellant is receiver, and in writing agreed to pay said surety company a named sum of money as premium or charge. Said surety company in accordance with the written agreement of appellee signed his bond as surety, and the contract for the construction of the improvement was awarded to appellee. This is an action by appellant to collect the premium which appellee agreed to pay.
The questions involved in this appeal are the same as were involved in Rehm, Rec., v. McCray (1922), ante 540, 134 N. E. 505, wherein we held that the court erred in its conclusions of law. On the authority of that case we hold that the court erred in its conclusions of law in the instant case.
Judgment reversed with instructions to the trial court to restate its conclusions of law in favor of appellant and to enter judgment accordingly.